Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/05/2021 have been fully considered but they are not persuasive.
The applicant argues that there is no reason to combine the black matrix as disclosed by Kishimoto et al.  The examiner respectfully disagrees.  Wuhan (figure 2) discloses a preparation method of a black matrix on a glass substrate as claimed including Step S2: forming a plurality of photoresist grooves (25) in the photoresist layer; thereby forming a black matrix in the photoresist  grooves and Step S3: filling the photoresist grooves with a black matrix photoresist (26).  The examiner merely relies on Kishimoto et al. (figures 1-3) for the teaching of wherein a taper angle of the black matrix is 90 degrees and wherein a shape of a cross-sectional of the photoresist groove is rectangular.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grove as taught by Kishimoto et al. in order to achieve a liquid crystal display device having liquid-crystal molecules which are axially symmetrically aligned within liquid crystal regions separated by a polymer wall and improve the viewing angle of the display device. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rectangular shaped black matrix, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
In addition, the test for obviousness is not whether the features of the reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the references make obvious to one of the ordinary skill in the art.  In re Bozek, 163 USPQ 545, (CCPA 1969); In re Richman, 165 USPQ 509, (CCPA 1970); In re Beckum, 169 USPQ 47, (CCPA 1971); In re Sneed, 710 F.2d 1544, 218 USPQ 385.
The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wuhan (CN 106450028) in view of Kishimoto et al. (US 6,281,960).
Regarding claim 1, Wuhan (figure 2) discloses a preparation method of a black matrix on a glass substrate, comprising the following steps: 
Step S1: providing a glass substrate (see at least page 3, last paragraph) and forming a photoresist layer (23) on the glass substrate by applying a photoresist; 
Step S2: forming a plurality of photoresist grooves (25) in the photoresist layer; thereby forming a black matrix in the photoresist  grooves. 
Step S3: filling the photoresist grooves with a black matrix photoresist (26); and 
Step S4: exposing the black matrix photoresist to obtain the black matrix (figure 2).  
Regarding claim 6, Wuhan discloses the limitation as shown in the rejection of claim 1 above.  However, Wuhan  is silent regarding wherein a taper angle of the black matrix is 90 degrees and wherein a shape of a cross-sectional of the photoresist groove is rectangular.  Kishimoto et al. (figures 1-3) teaches wherein a taper angle of the black matrix is 90 degrees and wherein a shape of a cross-sectional of the photoresist groove is rectangular.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grove as taught by Kishimoto et al. in order to achieve a liquid crystal display device having liquid-crystal molecules which are axially symmetrically aligned within liquid crystal regions separated by a polymer wall and improve the viewing angle of the display device. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rectangular shaped black matrix, since it has been held that the configuration of the claimed shape of the opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the opening was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 7, Wuhan (figure 2) discloses wherein the black matrix photoresist in the Step S3 is filled into the photoresist grooves by an ink jet printing method.  
Regarding claim 8, Wuhan (figure 2) discloses a glass substrate, wherein a black matrix is disposed on the glass substrate, and wherein the black matrix is formed by the preparation method according to Claim 1.  
Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wuhan in view of Kishimoto et al.; further in view of Limb et al. (US 2007/0172774).
Regarding claim 2, Wuhan as modified by Kishimoto et al. teaches the photoresist grooves in the Step S2 are formed by a lithography process.  However, Wuhan Kishimoto et al. is silent regarding wherein the photoresist in the Step S1 is a positive photoresist.  Limb et al. (in at least paragraph 0073, figures 1-2) teaches wherein the photoresist in the Step S1 is a positive photoresist.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use positive photoresist since it was known in the art that positive photoresist and negative photoresist are used alternatively in lithography processes in the LCD art.  Claim 2 is therefore unpatentable.
Regarding claim 10, Limb et al. (in at least paragraph 0073, figures 1-2) teaches wherein a line width of the black matrix is less than 10 microns (see at least paragraph 0076).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871